Citation Nr: 0801231	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-35 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim of entitlement to service 
connection for tinnitus.  The veteran received the following 
awards for his service in Vietnam: National Defense Service 
Medal, Vietnam Service Medal with two Bronze Service Stars, 
Republic of Vietnam Campaign Medal, Army Commendation Medal 
with one Oak Leaf Cluster, Purple Heart Medal and Expert in 
Rifles M-14 and M-16.

In the veteran's notice of disagreement, he requested an 
increased rating for his post-traumatic stress disorder 
(PTSD) and head trauma claims along with his claim for 
service-connection for tinnitus.  However, in his substantive 
appeal the veteran requested that the Board only review his 
tinnitus claim.  Therefore, the only claim currently before 
the Board is the claim for service-connection for tinnitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran engaged in combat and incurred acoustic 
trauma.

3.  Competent evidence of a nexus between his tinnitus and 
active military service is not of record. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations 

Service Connection 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West, 2002); 38 C.F.R. 
§ 3.303 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  
38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

The veteran claims that his tinnitus began in service and has 
continued since service.  At the outset, the Board notes that 
a diagnosis of tinnitus is of record.  See VA examinations in 
January 2005 and December 2006.  The Board is also cognizant 
of the veteran's DD-214, which shows that he was awarded the 
Purple Heart medal for his service in Vietnam.  In addition, 
it is noted that service connection for PTSD is in effect, as 
the veteran sustained injuries during a truck accident, which 
occurred while his base camp received enemy fire.  See April 
2005 Rating Decision.

In light of the aforementioned, the Board finds that the 
veteran is a combat veteran and that the mandates of Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996) are for application.  
In Collette, the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  As such, the Board finds that 
the veteran was exposed to excessive noise resulting from gun 
or mortar fire while in service.

However, even though the record establishes that a current 
diagnosis of tinnitus has been made and that the veteran was 
exposed to excessive noise while in service, 38 U.S.C.A. § 
1154(b) cannot be used to link a current disorder 
etiologically to service.  See Libertine v. Brown, 9 Vet. 
App. 521, 522-23 (1996).  That is, section 1154(b) does not 
establish service connection for a combat veteran; rather, it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service 
(provides a factual basis upon which a determination could be 
made that a particular disease or injury was incurred in or 
aggravated by service).  In order to establish service 
connection, there must be competent medical evidence 
establishing a nexus between the veteran's current tinnitus 
and his active service.

In this case, such competent medical evidence is not present.  
First, the service medical records are completely negative 
for any complaints of or treatment for tinnitus.  Second, 
while the post service private medical evidence shows 
treatment for tinnitus, it does not etiologically relate the 
disorder to service or any event of service.  In fact, the 
report merely references the veteran's historical 
recollection.  A bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Third, and most 
importantly, audiological examinations were provided to the 
veteran in January 2005 and in December 2006.  On each 
occasion, after reviewing the veteran's claims file, 
reviewing his medical history, and examining the veteran, 
each examiner acknowledged the veteran's bilateral tinnitus, 
but stated that his tinnitus was not related to service.  In 
2005, the examiner stated that the veteran's hearing loss was 
not identified until 4 years ago, nearly about 30 years after 
he left service.  The examiner also noted that the veteran 
was a quarter master in supply and was not exposed to noise 
on a regular basis.  The VA examiner in December 2006 
concurred with the 2005 opinion, findings that it is less 
likely than not that current tinnitus is secondary to 
acoustic trauma in the military as the veteran had normal 
hearing at entrance and discharge.  The Board finds that 
these opinions are of great probative weight, as they are 
consistent with the other evidence of record.

As previously noted, the Board acknowledges the veteran's 
combat service, and that he is competent to report having 
experienced periodic ringing in his ears.  There is no reason 
to doubt his credibility in that regard.  Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  However, the veteran statements 
regarding the etiology of his tinnitus are not supported by 
the other objective competent and credible evidence, as they 
are inconsistent with the other evidence of record.  
Therefore, his appellate contentions cannot create the 
requisite medical nexus between his current tinnitus and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board considered the applicability of "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b) (West, 2002).  Therefore, the 
preponderance of the evidence is against the claim for 
service connection for tinnitus and the claim is denied. 

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp 2007);  38 C.F.R. § 3.159(b) (2007);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and that VA will request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA for the service connection 
claim.  The RO provided a VCAA notice letter to the veteran 
in October 2004.  The letter also notified the veteran of 
what information and evidence must be submitted to 
substantiate a claim for increased rating.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of October 2004 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.  In December 2006, the veteran 
checked that he had no additional evidence or information to 
give to VA to substantiate his claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was again provided with notice of the type of 
evidence necessary to establish a disability rating, as well 
as an effective date, in a March 2006 letter.  While this 
letter was sent after the April 2005 decision, the Board 
determines that the veteran is not prejudiced, because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, private medical records and VA medical 
records.  VA also provided the veteran with VA examinations 
in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


